Swing, J.
Judgment was rendered in this cause in the court of common pleas on June 5, 1895. The petition in error was filed in this court December 14, 1895. This was more than six months from the rendition of the judgment. The fact that a motion for a new trial was riled within the proper time and was not overruled until October, 1895, can make no difference as to the time within which proceedings in error must be commenced. It must befrom the time of the rendition of the judgment. See Brown v. Coal Company, 48 Ohio St., 542, and Young v. Shallenberger, 53 Ohio St. 291.
This action not having been commenced within the six months allowed by statute, the case will be stricken from the docket.